Citation Nr: 1607533	
Decision Date: 02/26/16    Archive Date: 03/04/16

DOCKET NO.  13-20 014	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of entitlement to compensation under 38 U.S.C.A. § 1151 (West 2014) for neuropathy of the right lower extremity due to the December 1990 left lumbar laminectomy with foraminotomies and a partial discectomy at L5-S1 (low back surgery).

2.  Entitlement to compensation for neuropathy of the right lower extremity, secondary to sciatic nerve neuropathy of the left lower extremity.  

3.  Entitlement to an increased rating for sciatic nerve neuropathy of the left lower extremity, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The Veteran served on active duty from December 1971 to May 1973.

This matter comes before the Board of Veterans' Appeals (Board) from a February 2011 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Muskogee, Oklahoma.  


FINDINGS OF FACT

1.  A November 1998 Board decision denied the Veteran's claim for compensation under 38 U.S.C.A. § 1151 for neuropathy of the right lower extremity due to a December 1990 low back surgery.

2.  Evidence received since the time of the final November 1998 Board decision is cumulative.

3.  The preponderance of the evidence of record shows that neuropathy of the right lower extremity was not caused or aggravated by the Veteran's sciatic nerve neuropathy of the left lower extremity. 

4.  The preponderance of the evidence of record shows that the Veteran's sciatic nerve neuropathy of the left lower extremity is not productive of moderate incomplete paralysis.  




CONCLUSIONS OF LAW

1.  The November 1998 Board decision that denied compensation under 38 U.S.C.A. § 1151 for neuropathy of the right lower extremity due to a December 1990 low back surgery is final.  38 U.S.C.A. § 7104 (West 2014).

2.  New and material evidence has not been submitted sufficient to reopen a claim for compensation under 38 U.S.C.A. § 1151 for neuropathy of the right lower extremity due to a December 1990 low back surgery.  38 U.S.C.A. § 1151 (West 1991); 38 C.F.R. § 3.361 (2006); 38 U.S.C.A. §§ 1151, 5100, 5102, 5103, 5103A, 5107, 5108 (West 2014); 38 C.F.R. §§ 3.156, 3.159, 3.361 (2015).

3.  Neuropathy of the right lower extremity was not caused or aggravated by the sciatic nerve neuropathy of the left lower extremity.  38 U.S.C.A. §§ 1151, 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.6, 3.102, 3.159, 3.310 (2015).

4.  The criteria for a rating in excess of 10 percent for sciatic nerve neuropathy of the left lower extremity are not met.  38 U.S.C.A. §§ 1154(a), 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.326, 4.1, 4.2, 4.3, 4.7, 4.10, 4.20, 4.27, 4.123, 4.124, 4.124a, Diagnostic Code 8720 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  

In regard to the notice requirement, the Board finds that the letter dated in September 2010, prior to the February 2011 rating decision, provided the Veteran with notice that fulfills the provisions of 38 U.S.C.A. § 5103(a).   

Regarding the duty to assist, the record shows that VA obtained and associated with the claims file all identified and available in-service and post-service records, including his records from the Muskogee VA Medical Center.

The Veteran was provided VA examinations in January 2011 and November 2012.  

In its December 2015 Brief, the Veteran's representative asserts that the November 2012 rating examination and etiology opinions are inadequate because the examiner did not indicate whether he conducted an electromyography (EMG) study; it cites to an older EMG without associating with the examination a copy of that EMG study; it failed to address the question of aggravation; and is "plagued by ambiguity." 

As to the EMG study, the Board notes that nothing in VA's regulations entitles a Veteran to an EMG study, and from a reading the examination report it is clear that the November 2012 examiner did not conduct such a study.  As to the missing older EMG study, the Board finds that the Veteran is not prejudiced by the fact that the November 2012 examiner did not attach to the examination report a copy of this study because the examination report included the results from that EMG study.  

As to the November 2012 VA examination failing to address the question of aggravation, the Board notes that in fact it does, and as to the contention the November 2012 VA examination report is "plagued by ambiguity," a careful reading of it, as described below, shows otherwise.  

The Board finds that the January 2011 and November 2012 VA examination reports, when taken together, provide a clear picture as to the severity of the Veteran's service-connected sciatic nerve neuropathy of the left lower extremity and are adequate to resolve the service connection and rating claims.  See 38 U.S.C.A. § 5103A(d).

In summary, the facts relevant to this appeal have been properly developed, and there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. §§ 5103(a), 5103A, or 38 C.F.R. § 3.159.  Therefore, the appellant will not be prejudiced as a result of the Board proceeding to the merits of the appeal.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  

In adjudicating the claims below, the Board has reviewed all of the evidence in the appellant's electronic records.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that all the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims files shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The Claim to Reopen

The appellant and his representative contend, in substance, that the Veteran's neuropathy of the right lower extremity is due to his December 1990 low back surgery.

As to reopening a prior final decision, the law provides that if new and material evidence has been presented or secured with respect to matters which have been disallowed, these matters may be reopened and the former disposition reviewed.  38 U.S.C.A. § 5108.  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The Court has held that in determining whether the evidence is new and material, the credibility of the newly presented evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The Board is required to give consideration to all of the evidence received since the first denial of the claim in light of the totality of the record.  See Hickson v. West, 12 Vet. App. 247, 251 (1999).  

In this regard, the Court in Shade v. Shinseki, 24 Vet. App. 110 (2010) held that the language of 38 C.F.R. § 3.156(a) created a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  Further, in determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.  

With the above criteria in mind, the record shows that the November 1998 Board decision denied the Veteran's claim because the record did not show that he had additional disability as a result of the December 1990 low back surgery.  Specifically the Board noted that the Veteran, both before and after the December 1990 low back surgery, had neuropathy of the right lower extremity and the most probative evidence of record showed that the pre-existing neuropathy was not made worse be the low back surgery.  The November 1998 Board decision is final.  38 U.S.C.A. § 7104.  

Since the November 1998 Board decision, VA has received additional VA treatment records and examinations as well as statements in support of his claim.  

As to the medical records, they show the Veteran's continued complaints and/or treatment for a neuropathy of the right lower extremity.  However, the records do not show that the Veteran sustained additional disability (i.e., a worsening of his pre-existing neuropathy of the right lower extremity) due to the December 1990 low back surgery.  These records are essentially cumulative.  

As to the written statements from the claimant and his representative, these statements amount to nothing more than their continued claims that the claimant's pre-existing neuropathy of the right lower extremity was made worse by the December 1990 low back surgery.  This was, in substance, before VA when it last denied the claim.  Therefore, the Board finds that this additional evidence is not new evidence because it was previously considered by VA.  38 C.F.R. § 3.156(a).

Because no new and material evidence has been received, this appeal is denied.


Compensation for Right Lower Extremity Neuropathy Secondary to the Left Lower Extremity

The Veteran also claims that the neuropathy of the right lower extremity is due to the sciatic nerve neuropathy of the left lower extremity for which he receives compensation.   

By way of background, the Veteran was granted compensation benefits for sciatic nerve neuropathy of the left lower extremity under the provisions of 38 U.S.C.A. § 1151, in a November 1998 Board decision.  At that time, the Board concluded it was as likely as not this left lower extremity disability occurred as a result of December 1990 surgery at a VA facility.  Since the left lower extremity disability is treated as if it were service connected, it follows that if the right lower extremity neuropathy is proximately due to, the result of, or aggravated by the left lower extremity disability, the provisions of 38 C.F.R. § 3.310 would permit compensation for the right lower extremity disability.  (Under 38 C.F.R. § 3.310, service connection may be granted where disability is proximately due to or the result of a service connected disability.  Compensation is also payable under these provisions, when service-connected disability has aggravated a non-service-connected disorder.)  

In evaluating the evidence in any given appeal, it is the responsibility of the Board to weigh the evidence and decide where to give credit and where to withhold the same and, in so doing, accept certain medical opinions over others.  Schoolman v. West, 12 Vet. App. 307, 310-11 (1999).  In this regard, the Board has been charged with the duty to assess the credibility and weight given to evidence.  Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  Indeed, the Court has declared that in adjudicating a claim, the Board has the responsibility to do so.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000).  In doing so, the Board is free to favor one medical opinion over another, provided it offers an adequate basis for doing so.  Evans v. West, 12 Vet. App. 22, 30 (1998).  

Regarding this question, a VA examiner declared in a January 2011 report that the Veteran had bilateral sciatic nerve neuralgia secondary to injury of L5-S1.  Notably, this does not address the theory of entitlement that the left lower extremity disability caused or aggravated the right lower extremity disability.  Rather, the examiner appears to suggest a separate injury to the spine produced the left and right lower extremity nerve impairment.  Given the opinion does not address the theory of entitlement under consideration, it is not afforded any probative value.  

In a November 2012 report, a VA examiner concluded that the right lower extremity disability was likely due to alcohol abuse, and was not caused or worsened by the left lower extremity disability.  In reaching this conclusion that examiner noted it was consistent with the Veteran's history, the medical findings and the medical literature (cited in the report).  Since this opinion is relevant to the inquiry at issue, and is supported by references to the Veteran's personal history, medical findings specific to the Veteran, as well as relevant authority, it is accorded great probative weight.   

For their part, the Veteran, and his representative are not shown to have the medical training or medical expertise to offer any probative opinions as to the causes or progression of the claimed disability.  Therefore, their contentions are not probative.  

Here, because the greater weight of the evidence is against the conclusion that neuropathy of the Veteran's right lower extremity was caused or aggravated by his sciatic nerve neuropathy of the left lower extremity, compensation benefits are not warranted.  38 C.F.R. § 3.310.




The Rating Claim

Disability evaluations are determined by the application of a schedule of ratings which is based, as far as can practically be determined, on the average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Each service-connected disability is rated on the basis of specific criteria identified by Diagnostic Codes.  38 C.F.R. § 4.27.  When rating the Veteran's service-connected disability, the entire medical history must be borne in mind.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The Court has held that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  Separate compensable evaluations may be assigned for separate periods of time if such distinct periods are shown by the competent evidence of record during the appeal, a practice known as "staged" ratings.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).

Regulations require that where there is a question as to which of two evaluations is to be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

The Veteran's sciatic nerve neuropathy of the left lower extremity is rated as 10 percent disabling under 38 C.F.R. § 4.124a, Diagnostic Code 8720 (sciatic nerve neuralgia).  Under this code mild incomplete paralysis of the sciatic nerve is assigned a 10 percent rating.  A 20 percent rating is assigned for moderate incomplete paralysis.  Moderately severe incomplete paralysis is assigned a 40 percent evaluation, and a 60 percent evaluation is assigned for severe incomplete paralysis with marked muscle atrophy.  

38 C.F.R. § 4.124a defines the term "incomplete paralysis" as indicating a degree of lost or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree. 

The words "slight," "moderate" and "severe" as used in the various diagnostic codes are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.  It should also be noted that use of terminology such as "severe" by VA examiners and others, although an element of evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6.

The Veteran was afforded a VA examination in January 2011.  At this time, the Veteran complained of constant left leg tingling, numbness, abnormal sensation, pain, anesthesia, and weakness.  The Veteran also reported that he had a hard time standing and walking for longer periods of time.  On examination, the claimant was well developed, well nourished, and in no acute distress.  Coordination was within normal limits.  Neurological examination of the lower extremities revealed motor function to be within normal limits.  Left sensory function for the lower extremities nerve was decreased, although left knee jerk reflexes was 2+ (i.e., normal) and ankle jerk was likewise 2+ (i.e., normal).  Peripheral nerve involvement was not evident during examination.

At the subsequent November 2012 VA examination, the Veteran complained of severe intermittent pain; paresthesias and/or dysesthesias; and numbness.  However on examination, muscle strength in the left knee and ankle was normal at 5/5; there was no muscle atrophy; deep tendon reflexes in the left knee and ankle were normal at 2 +; sensory examination to light touch was normal in the left thigh/knee, lower leg/ankle, and foot/toes; and there were no trophic changes.  In addition, the Veteran's gait was normal, straight leg raising was negative, and monofilament  testing was normal.  The examiner indicated the neuropathy did not impact the Veteran's ability to work.  

The Board notes that while the Veteran complained of problems with pain, sensitivity, and numbness, no evidence of adverse neurological symptomatology was seen at his VA examinations except for the decreased left sensory function reported by the January 2011 VA examiner.  Notably, this was not present when he was re-examined in November 2012.  Likewise, treatment records generated during the pendency of the appeal are similarly negative for objective evidence of adverse neurological symptomatology.  Although the term "moderate" incomplete paralysis of the sciatic nerve is not defined by regulation, the Board finds that it must contemplate more than the decreased left sensory function reported by the January 2011 VA examiner when all the other objective testing showed normal findings.  38 C.F.R. §§ 4.124, 4.124a, Diagnostic Code 8720.  Therefore, the Board finds that the criteria for a rating in excess of 10 percent for adverse neurologically symptomatology caused by the Veteran's service-connected sciatic nerve neuropathy of the left lower extremity is not warranted.  

In reaching the above conclusion, the Board has not overlooked the lay claims by the Veteran regarding having adverse neurological symptomatology.  However, the Board finds the medical opinions of the above VA examiners more probative than his lay claims to the contrary because of the examiners' medical training, and their evaluations are designed to measure the impairment of the affected nerve.  

With respect to extra-schedular consideration, under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

The evidence in this case does not show such exceptional disability picture that the available schedular evaluation for sciatic nerve neuropathy of the left lower extremity is inadequate.  Indeed, since the terms of the criteria themselves are broadly stated, they may be deemed to include the symptoms about which the Veteran complains (i.e., pain, sensitivity, numbness, etc . . .).  Accordingly, the criteria reasonably contemplate the symptoms presented.  The Board, therefore finds that referral of this case for extra-schedular consideration pursuant to 38 C.F.R. 3.321(b)(1) (2015) is not warranted.

In reaching this conclusion, the Board has not overlooked the decision by the United States Court of Appeals for the Federal Circuit in Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014) in which it held that the plain language of 38 C.F.R. 3.321(b)(1) provides for referral for extraschedular consideration based on the collective impact of multiple service-connected disabilities.  However, since the Veteran is not service connected for any other disability the Board finds that there can be no basis for a "compounding" or collective impact between this and other service-connected disabilities.  As such, the Board finds that even taking into account Johnson this matter need not be remanded for referral to the Director, Compensation Service, for extraschedular consideration.

Lastly, as the November 2012 VA examiner opined that the Veteran's only service connected disability, sciatic nerve neuropathy of the left lower extremity, does not impact his ability to work a discussion of whether this disability renders him unemployable is not indicated.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  


ORDER

The application to reopen the claim for compensation under 38 U.S.C.A. § 1151 for neuropathy of the right lower extremity due to a December 1990 low back surgery is denied.

Compensation for neuropathy of the right lower extremity secondary to the left lower extremity sciatic nerve neuropathy is denied.

A rating in excess of 10 percent for sciatic nerve neuropathy of the left lower extremity is denied.



______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals







Department of Veterans Affairs


